DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation and Contingent Limitations
Claim 7 is a system claim and contains the following conditional limitation:
Wherein the server further includes a slowdown controller configured to calculate a possibility that the sound source approaches any of the vehicles and to slow down a corresponding vehicle in a case where the possibility is equal to or greater than a threshold value.
 The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitation (1) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
For example, in claim 7, in limitation (1) the function of “calculate a possibility that the sound source approaches any of the vehicles and to slow down a corresponding vehicle” is contingent upon “the possibility is equal to or greater than a threshold value”. However, the claim does not require that that a possibility is equal to or greater than a threshold value. Accordingly, any  driving assistance system that is capable of calculating a possibility that the sound source approaches any of the vehicles and to slow down a corresponding vehicle is sufficient to disclose limitation (1). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an acquisition unit configured to acquire…” in at least claim 1
“storage unit configured to store…” in at least claim 1
“model generation unit configured to generate…” in at least claim 1
“provision unit configured to provide…” in at least claim 1
“generation unit configured to generate…” in at least claim 4
“imaging unit configured to control…” in at least claim 5
“slowdown controller configured to calculate…” in at least claim 7

Specifically, corresponding structure includes:
(i) ¶29 “The acquisition unit 11 may acquire the audio signals and the sensing data from the first vehicle 20 and the second vehicle 30 via a wireless communication network.”
(ii)  ¶39 “a random access memory (RAM) 10b corresponding to a storage unit, a read only memory (ROM) 10c corresponding to a storage unit”
(iii) There is no corresponding structure for a “model generation unit configured to generate” provided in the specification.
(iv) ¶34 “The provision unit 14 may provide the predicted dangerousness of the sound source 50 to the first vehicle 20 and the second vehicle 30 via a wireless communication network.”
(v) There is no corresponding structure for a “generation unit configured to generate” provided in the specification.
(vi) ¶36 “the imaging unit 16 may control the cameras 24, 33”
(vii) There is no corresponding structure for a “slowdown controller configured to calculate” provided in the specification. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-8 are rejected for the following reasons: With respect to claim 1, there is no corresponding structure provided for the model generation unit in claim 1. Claims 2-8 are rejected on the basis of their dependency. 

Claim 7 is rejected for an additional reason. The “slowdown controller”   is not provided with a corresponding structure in the specification. Claim 8 is further rejected on the basis of its dependency. 
Claims 1-8 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, with respect to claim 1, the limitations “information indicating dangerousness around a source”, “prediction of the dangerousness of the sound” and “provide the dangerousness to the vehicles” fail the enablement requirement due to the term “dangerousness” being too broad of a term. One of ordinary skill in the art would not know how to make or use the claimed invention considering the limitations: “information indicating dangerousness around a source”,” prediction of the dangerousness of the sound”, and “provide the dangerousness to the vehicles”, due to the indefinite nature and lack of guidance in the specification for what is and is not included with the term “dangerousness”. For example, the specification fails to provide a limiting definition of dangerousness and only one unclear example of what this term could mean, i.e., Spec. ¶ 30 which appears to indicate “dangerousness” can be “a possibility that the sound source 50 approaches a vehicle”. However, this is not the typical usage of the term such that the metes and bounds of what the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 1, there is no corresponding structure provided for the “model generation unit”. Claims 2-8 are rejected on the basis of their dependency to claim 1.
Claim 4 is rejected for an additional reason. With respect to claim 4, the “generation unit” is not provided with a corresponding structure in the specification. Claim 5 is further rejected on the basis of its dependency.
Claim 7 is rejected for an additional reason. The “slowdown controller” is not provided with a corresponding structure in the specification. Claim 8 is further rejected on the basis of its dependency.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoude (20210375138A1)(hereinafter “Aoude”)
With respect to claim 1, Aoude discloses:
A driving assistance system comprising: 
a plurality of vehicles (Fig. 6 depicts plurality of vehicles; Fig. 8 depicts vehicles 1001 and 1002; Auode ¶9 “The ground transportation entities include vehicles”)
in each of which a plurality of microphones and a sensor are installed; (Aoude ¶21 “The sensors include cameras, range sensors, vibration sensors, microphones,”; Aoude ¶104 “sensors, microphones”)
 	and a server that includes an acquisition unit configured to acquire audio signals recorded by the microphones and sensing data measured by the sensors, (Aoude ¶97 “Sensors 201 and sensor controllers 207 that may include, but are not limited to, external cameras, lidars, radars, ultrasonic sensors or any device that may be used to detect nearby objects or people or other ground transportation entities. Sensors 201 may also include additional kinematic sensors, global positioning receivers, and internal and local microphones and cameras.”; Aoude ¶104 “The SOBE also interfaces with on board sensors that can watch the road and driving conditions such as cameras, range sensors, vibration sensors, microphones, or any other sensor that allows of such monitoring.”)
wherein the server further includes a storage unit configured to store learning data in which the audio signals and the sensing data are correlated with information indicating 
 a model generation unit configured to generate a learning model for prediction of the dangerousness of the sound source based on the audio signals and the sensing data by using the learning data, (Aoude ¶9 “The machine learning model includes an artificial intelligence model”; Aoude ¶107 “The SOBE will then fuse the data from this array of sensors, sources, and messages. It will then apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and future trajectories and associated near-miss or collision risks due to other vehicles, ground 
and a provision unit configured to provide the dangerousness to the vehicles. (Auode ¶10 “In general, in an aspect, on board a road vehicle traveling in a ground transportation network messages and data are received including messages from external sources about location, motion, and state of other ground transportation entities, data from on board sensors about road and driving conditions and about the locations of static objects and moving ground transportation entities in the vehicle surroundings, data about quality of driving by a driver of the road vehicle, and basic safety messages from other ground transportation entities and personal safety messages from vulnerable road users. The received data and messages are fused and applied to an artificial intelligence model to predict an action of a driver of the road vehicle or of a vulnerable road user or a collision risk for the road vehicle or both”; Aoude ¶26 “A wireless communication device is included to send to a device of one of the ground transportation entities, pedestrians, or rail vehicles on the rail line, a warning about a dangerous situation at or near the level crossing”; Aoude ¶177 “When the machine learning (AI) model is completed at the server, it is downloaded to the RSE through the Internet, for example. The RSE then applies current data captured from the sensors to the AI model to cause it to predict intent and behavior, to determine when a dangerous situation is imminent, and to 


With respect to claim 2, Aoude discloses:
wherein the model generation unit updates the learning model by using the learning data including audio signals and sensing data newly acquired. (Aoude ¶65 “The collected data is processed in real time using predefined logic or logic based on the data collected dynamically which means that the RSE can update its own logic automatically.”; Aoude ¶185 “For each approach to the intersection, data is collected by the RSE (or SRSE) and a machine learning (AI) model is constructed to describe the behavior of the vehicles corresponding to the collected data.”; Aoude ¶168 “During a deployment phase, the AI model then can use current data about a vulnerable road user to predict”; Aoude ¶177 “When the machine learning (AI) model is completed at the server, it is downloaded to the RSE through the Internet, for example. The RSE then applies current data captured from the sensors to the AI model to cause it to predict intent and behavior, to determine when a dangerous situation is imminent.”)

With respect to claim 3, Aoude discloses:
the sensors measure position information of the vehicles; (Aoude ¶97 “Sensors 201 may also include additional kinematic sensors, global positioning receivers… A location receiver 202 (such as a GPS receiver) that provides localization data (e.g., coordinates of the location of the ground transportation entity).”;  Aoude ¶104 “A smart OBE monitors the surroundings and 
and the learning model predicts the dangerousness based on the audio signals and the position information. (Aoude ¶177 “When the machine learning (AI) model is completed at the server, it is downloaded to the RSE through the Internet, for example. The RSE then applies current data captured from the sensors to the AI model to cause it to predict intent and behavior, to determine when a dangerous situation is imminent.”)

With respect to claim 4, Aoude discloses:
the sensors capture images of surrounding areas of the vehicles; (Aoude ¶104 “A smart OBE monitors the surroundings… . The SOBE also interfaces with on board sensors that can watch the road and driving conditions such as cameras… A SOBE will also monitor the immediate surroundings”
and the server further includes a generation unit configured to generate information indicating the dangerousness based on the images. (Aoude ¶50 “The information provided by the sensors (“sensor data”) enables the system to predict dangerous situations”; Aoude ¶127 “We also use machine learning models to detect and predict vulnerable road user (e.g., pedestrian) trajectories, behaviors and intents. Machine learning can be used also to model 

With respect to claim 5, Aoude discloses:


With respect to claim 6, Aoude discloses:
 the acquisition unit further acquires information about a surrounding environment of the vehicles; (Aoude ¶104 “A smart OBE monitors the surroundings and users or occupants of the ground transportation entity”)
and the learning model predicts the dangerousness based on the audio signals and the information about the surrounding environment. (Aoude ¶104 “A smart OBE monitors the surroundings and users or occupants of the ground transportation entity… microphones, or any other sensor that allows of such monitoring”; Aoude ¶133 “the complete tested AI model is then transferred through the Internet to the RSE at the traffic location in the ground transportation network. The RSE is then ready to process new sensor data and perform prediction and detection of dangerous situations”)

With respect to claim 7, Aoude discloses:
wherein the server further includes a slowdown controller configured to calculate a possibility that the sound source approaches any of the vehicles and to slow down a corresponding vehicle in a case where the possibility is equal to or greater than a threshold value. (Aoude ¶107 “The SOBE will then fuse the data from this array of sensors, sources, and messages. It will then apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and future trajectories and associated near-miss or collision risks due to other vehicles, ground transportation entities and vulnerable road users nearby. For example, an SOBE can use the BSMs received from a nearby vehicle to predict that the nearby vehicle is about to enter into a lane change maneuver that creates a risk to its own host vehicle, and can alert the driver of an imminent risk. The risk is computed by the SOBE based on the probability of the various future predicted trajectories of the nearby vehicle (e.g., going straight, changing lane to the right, changing lane to the left), and the associated risk of collision with the host vehicle for each of those trajectories. If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.”; Aoude ¶53 “The data from these sensors is normalized to a single frame of reference and then is processed. Artificial intelligence models of traffic flow along different approaches to the intersection are constructed… The models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions. Based on a prediction of a dangerous situation, an alert is sent from 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aoude in view of (Konrade)(US10373259)(hereinafter “US10373259”).
With respect to claim 8,
Aoude discloses:
wherein the slowdown controller calculates the possibility based on the dangerousness, 
the audio signals, (Aoude ¶107 “The SOBE will then fuse the data from this array of sensors, sources, and messages. It will then apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and 
a record of events where the possibility has become equal to or greater than the threshold value, (Aoude ¶107 “The risk is computed by the SOBE based on the probability of the various future predicted trajectories of the nearby vehicle (e.g., going straight, changing lane to the right, changing lane to the left), and the associated risk of collision with the host vehicle for each of those trajectories. If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.”)
 information about a date and time of acquisition of the audio signals, (Aoude ¶65 “The RSE may save the data on a local storage device or a remote storage. The collected data is processed in real time using predefined logic or logic based on the data collected dynamically which means that the RSE can update its own logic automatically. The data can be processed over a single processing unit or a cluster of processing units to get results faster.”; Aoude ¶73 “Messages sent by an OPE can include kinematic information associated with the vulnerable road user including, but not limited to, time of day,”; Aoude ¶117 ”The data collected from the sensors connected to or incorporated in the RSEs, the OBEs, and the OPEs needs to be 
and information about a surrounding environment under which the vehicles travel. (Aoude ¶104 “A smart OBE monitors the surroundings and users or occupants of the ground transportation entity… A SOBE will also monitor the immediate surroundings and create a map of all the static and moving objects.”)
Aoude fails to disclose:
and at least one of the number of vehicles in the middle of slowdown control out of the vehicles,
However, Konrade, in the same field of endeavor, discloses:
and at least one of the number of vehicles in the middle of slowdown control out of the vehicles, (Konrade ¶38 “As an example, the V2V wireless communication from the first vehicle to the second vehicle (following the first vehicle) may indicate that the first vehicle is autonomously braking, and the degree to which the vehicle is automatically braking and/or slowing down. In response, the second vehicle may also automatically or autonomously brake as well, and the degree of automatically braking or slowing down of the second vehicle may be determined to match, or even exceed, that of the first vehicle. As a result, the second vehicle, traveling directly or indirectly, behind the first vehicle, may autonomously safely break in response to the first vehicle autonomously braking.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of slowing down based on another vehicle 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667